DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP 2016140127) and in view of Tanaka (PG Pub 20070019950).
Considering claim 1, Yamanaka (Figure 1) teaches a vibration wave motor comprising: a vibrator (103 + paragraph 0015) vibrating by a drive voltage to be applied; flexible printed circuit board (107 + paragraph 0015) supplying the drive voltage to the vibrator; a contact member (111 + paragraph 0015) with which a pressure contact 
However, Yamanaka does not teach the flexible printed circuit board extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator.
Tanaka (Figure 3) teaches the flexible printed circuit board (62 + 621 + paragraph 0039) extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the flexible printed circuit board extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator into Yamanaka’s device for the benefit of gently curving the FPCB so no portion is fold or bent and only a small force is required to deform the FPCB lowering power consumption.  
Considering claim 2, Tanaka (Figure 3) teaches wherein the side portion is a side portion along the relative movement direction of the vibrator (62 + 621 + paragraph 0039).
Considering claim 3, Yamanaka (Figure 1) teaches wherein the flexible printed circuit board (107 + paragraph 0015) is bent so as to change an extending direction 
Considering claim 4, Yamanaka (Figure 1) teaches wherein the flexible printed circuit board (107 + paragraph 0015) extending from the side portion of the vibrator is bent by about 90 degrees (107d + 107 + paragraphs 0029-0030) in a pressurization direction of the pressurization section and extends along the relative movement direction.
Considering claim 5, Tanaka (Figure 5) teaches the flexible printed circuit board (62 + 621 + paragraph 0039) extending from the side portion of the vibrator is bent by about 90 degrees in the pressurization direction of the pressurizing section, extends, is folded-back by about 180 degrees to extend in a direction opposite to the pressurization direction and then extends along the relative movement direction (see Figure 5 + 621 + paragraph 0039).
Considering claim 6, Yamanaka (Figure 1) teaches the vibration wave motor is an ultrasonic motor using vibration of a frequency in an ultrasonic region (paragraph 0010).
Considering claim 7, Yamanaka (Figure 1) teaches a lens device comprising: a vibration wave motor having (paragraph 0001); a vibrator (103 + paragraph 0015) vibrating by a drive voltage to be applied; a flexible printed circuit board (107 + paragraph 0015) supplying the drive voltage to the vibrator, a contact member (111 + paragraph 0015) with which a pressure contact portion (101a + paragraph 0015) formed in the vibrator (103 + paragraph 0015) is brought into pressure contact, a pressurizing section pressurizing (104 + 105 + 106 + paragraph 0017) the vibrator against the 
  However, Yamanaka does not teach the flexible printed circuit board extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator.
Tanaka (Figure 3) teaches the flexible printed circuit board (62 + 621 + paragraph 0039) extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the flexible printed circuit board extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator into Yamanaka’s device for the benefit of gently curving the FPCB so no portion is fold or bent and only a small force is required to deform the FPCB lowering power consumption.  
Considering claim 8, Yamanaka (Figure 1) an imaging device comprising: a vibration wave motor having (paragraph 0001); a vibrator (103 + paragraph 0015) vibrating by a drive voltage to be applied; a flexible printed circuit board (107 + paragraph 0015) supplying the drive voltage to the vibrator, a contact member (111 + paragraph 0015) with which a pressure contact portion (101a + paragraph 0015) formed in the vibrator (103 + paragraph 0015) is brought into pressure contact, a pressurizing section pressurizing (104 + 105 + 106 + paragraph 0017) the vibrator against the contact member (111 + paragraph 0018) wherein the vibrator (103 + paragraph 0022) and the contact member (101a + paragraph 0022) move relative to each other.

Tanaka (Figure 3) teaches the flexible printed circuit board (62 + 621 + paragraph 0039) extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the flexible printed circuit board extends along a relative movement direction from a side portion of the vibrator and further extends so as to surround the vibrator into Yamanaka’s device for the benefit of gently curving the FPCB so no portion is fold or bent and only a small force is required to deform the FPCB lowering power consumption.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837